AFFIRM; Opinion issued October 25, 2O12




                                                   In The
                                   (!1t’nrt uf \ppiah
                           .ift1! thtrirt nf        at t)a11a
                                         No. 05-11-01306-CR
                                         No, 05-1 1-01307-CR
                                         No. 0541-01308-CR


                                   NICHOLAS LACY, Appellant

                                                      V.

                                THE STATE OF TEXAS, AppeNee


                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                Trial Court Cause Nos. Fl 0-59233-I, F10-59738-l, Fl0-59739-I


                               MEMORANDUM OPINION
                            Before Justices Morris, Richter, and Murphy
                                    Opinion By Justice Murphy

        Nicholas Lacy waived a jury and pleaded no contest to three charges of indecency with a

child by sexual contact.     After a bench trial, the trial court found the evidence substantiated

appellant’s guilt and placed him on ten years’     community   supervision with adjudication deferred in

each case. The trial court also assessed three $3000 fines, probated, and in one of the cases, ordered

appellant to serve 180 (lays in the   county   jail as a condition   of   his community   supervision.   In his

first three issues, appellant complains the evidence is insufficient to support his no contest pleas and

establish his guilt in each case. in three additional issues, appellant asserts each of the trial court’s

orders deferring adjudication should be modified to reflect there was no plea bargain agreement
 reached. We modify each order of deferred adjudication as requested and affirm the orders as

 inodtied.

                                             Background

          Appellant was indicted in three cases br indecency’ with a chiki by sexual contact. Sec TEX.

 PENAL CoDE ANN, § 21.11(a) (West 2011). The complainant in each case was appellant’s step-

granddaughter A,R., who was twelve years old at the time of trial. A.R. and her younger sister lived

with and were raised by their grandmother, Patricia Lacy, and appellant, whom A.R. called “Papa.”

          AR. testified to several instances in which appeHant touched her breasts and vagina with his

hand. The first instance occurred in January of2Ol() at a fiunily get—together. At some point during

the evening, AR. was alone in her bedroom watching television. She testified her bedroom door

was open and appellant “walked straighi in and touched [her] breast” with his hand. She explained

she was sitting in a chair, and appellant was standing behind her, squatting down to reach her. A.R.

said appellant used one hand to touch her breast on top of her shirt, and she demonstrated how his

hand moved. He stopped when he heard A.R. ‘s sister get out of the shower, At that point, appellant

told A.R. not to tell anyone and left the bedroom. A.R. said she did not tell anyone about what

happened because she was scared.

         A.R. described three other instances of touching involving her breasts. On one occasion,

which occurred in February, A.R. was alone in her bedroom after taking a shower. She was wearing

a robe and a pair of underpants. A.R. testified she was       sitting   down watching television and

appellant came in, stood behind her, and “rubbed [her] breast again” with his hand. He touched A.R.

on   top of her robe and stopped when her sister got home. Another instance occurred in March. A.R.

was   again alone in her bedroom. She testified appellant touched her breast with his hand. in

describing the touching, she said appellant “would stop sometimes and he would let go and stop.”




                                                 —2—
 Appellant touched her breast another time when the family was in Waco for a fimeral. AS. testified

she was getting her clothes out of the car and appellant came up to her and “was rubbing on [her]

breast again” with his hand on top of her clothes. Although they were outside in the parking lot of

a motel, no one saw what happenect Alt testified that after both the Februaty and Waco incidents,

appellant told her not to tell anyone about the touching.

        AS. also testified to two instances in which appellant touched her vagina. On the first

occasion, AR. was in the kitchen washing dishes. She was wearing her new basketball shorts. A.R.

testified they were both standing and appellant touched her under her shorts but on top of her

underwear. Alt said his hand “moved” and that appellant was making “a breathing noise.”

Appellant stopped because A.R. ran to her room. Appellant told her not to tell her grandmother or

her sister, adding “you know [your sister] talks too muck”

        The second time he touched her vagina was in July of2010, which she remembered because

it was her “birth month.” Appellant had given Alt permission to go to the swimming pool with her

sister and cousin. After A.R. put on her bathing suit, appellant told her to “[c]ome here” to his

bedroom. A.R. went to him, and “then he started to touch [her] vagina” with his hand moving over

her clothes. Appellant stopped when Patricia, who was waiting for the kids in the car, honked the

horn. Appellant told her not to tell her grandmother or her cousin.

       Patricia found out about everything in August of 2010 after something “captured [her]

attention.” Patricia testified that she was in her bedroom one night playing a computer game. A.R.

and her sister were supposed to be in the kitchen washing dishes, but she heard Alt’s sister go to

the shower. Patricia then heard appellant’s voice in a “monotone type” along with low noises. She

also heard AR. say something, which she could not make out When Patricia left her bedroom, she

saw that appellant had Alt “cornered in the hail” with “his leg up arinct her crotch.”



                                               -3-
        Patricia told appellant to get away from A.R., who went into her bedroom. Patricia followed

 and asked AR. “had papa been touching her.” AR. was trembling and ciying Patricia was not sure

 whether A.R. denied anything happening the first kw times Patricia asked. She remembered,

however, that when she asked about any touching, AR. “acted like she was.              .   .   relieved that
[Patricia] saw it.” AR. admitted that when Patricia first asked if appellant had been touching her,

she told her “no”; she also denied it three or four times before finally admitting that something

happened with appellant AR. said she denied it happening at first because appellant was scaring

her.

        Patricia recounted that when she confronted appellant, he told her he “didn’t mean to” and

explained “he was just trying to show [A.R.] what little boys were gonna do to her.” Appellant also

apologized to AR. and told her he did not mean to hurt her; he repeated that he wanted to “teach”

her. A.R. testified this was the only time appellant ever said anything to her about wanting to teach

her about what boys might do to her. A.R. also heard appellant ask Patricia why she would believe

AR. over him. After the confrontation, Patricia asked appellant to leave the house, which he did.

Patricia called her cousin and then called the police.

       Patricia never saw any touching or behavior by appellant that made her suspicious. And

although Patricia told the girls about inappropriate touching and made it clear they could talk to her

ifanything was going on, A.R. never told her anything about appellant’s touching Patricia described

AR. as quiet and “kind of passive.” She also testified that A.R. may get upset with some of

appellant’s rules and tear up or pout but added “[y]ou hardly ever see [AR.] get angry.” And ifA.R.

got angry, she “pop[ped] right out of it and within five minutes she [was] over it.”

       Appellant’s daughter, Decia Lacy, also testified. She was eleven or twelve years old when

appellant first taught her about good and bad touches. Decia explained that when appellant talked




                                                -4-
 to her about inappropriate touching, he would show her with his hands. She described it as “nothing

 graphic” and recounted that appellant would lust place his hand on her chest and tell her that if

“someone touches you here you need to make sure to let me know.” There was no “cupping” of her

breast. Uccia testified she understood what appellant was teaching her after just one time and that

her mother was present. She claimed she never felt violated or exploited and that “it would have

been okay” with her if appellant touched her vagina because she would feel like he was teaching her

how no one should touch her.

        Appellant denied each of A.R.’s allegations but admitted to touching A.R. two times above

her breast when he was “teaching her.” Appellant testified he was trying to show AR, a “hugging

thing,” how boys might run up behind her and grab her. He explained how he demonstrated this for

A.R. with Patricia, and he claimed Patricia asked him to demonstrate on A.R. Fle testified that he

did not touch A.R.’s breast during the demonstration, but he told A.R. that when the boys grab you,

“they’ll be down lower at your breasts” or below her waist. He said there was nothing sexual about

the demonstration.

        Appellant also emphasized that due to his health, he had been unable to have sexual relations

with Patricia for many years. And although he had been approved to take Viagra, he had no sexual

desire and did not even think about sex. Appellant testified A.R. lied about the touching because

she was “starving for attention and love.” He claimed that when Patricia saw them in the hallway,

A.R. was “politicking and going on” about wanting a cell phone. He also suggested he felt “this

came about” because he told Patricia two or three days earlier that he was leaving Patricia.

                                   Sufficiency of the Evidence

       Appellant argues in his first three issues that the evidence is insufficient to substantiate his

guilt in each case. Ordinarily, in conducting a sufficiency review, we examine all the evidence in
    the light most favorable to the verdict and determine whether a rational trier ot [act could have fiund

    the essential elements oi the oliense beyond a reasonable doubt .5cc Ja’kso,i     V.    [irginia, 443 U.S.
307, 3 19 (1979). But the traditional sufficiency standard of review does not apply to telony cases

 when, as here, the defendant knowingly, intelligently, and voluntarily enters a plea of no contest.

See O’Brien      1.   State, 154 S.W,3d 908, 910 (Tex. App.—Dallas 2005. no pet.):         Young v. State,   993
S.W.2d 390, 391 ([cx. App: -Eastland 1999, no pet.); ef Thx, CODE CRIM, PROC. ANN. art.

27.02(5) (West 2006) (legal effect of no contest plea is same as that of guilty plea).

           \Vhen a defendant pleads no contest, the State must introduce sufficient evidence to support

the plea and establish the (tel endant s guilt. Sec Ti:x. CODE CRIM. PROC. ANN. art. 1. 15 (West 2005).

There is no requirement that the evidence prove the defendant’s guilt beyond a reasonable doubt.

Sec McGill m’. State. 200 S .W.3d 325. 330 (Tex. App. —-Dallas 2006. no pet.); fl/erina          t’.   State, 264
S.W.3d 320, 323 (Tex. App.-— San Antonio 200$, pet. ref’d) (mem. op.). We will affirm the trial

court’s judgment if the evidence embraces every essential element of the offense charged and is

sufficient to establish guilt and support the plea. See TEx. CODE CRIM. PROC. ANN. art, 1 .15; Stone

v. State. 919 S.W.2d 424, 427 (Tex. Crim. App. l996) Wright v. State, 930 S.W.2d 131. 132 (Tex.

App.—Dallas 1996, no pet.).

           Based on the three indictments, to establish appellant’s guilt in each case and support his

pleas, the State had to prove appellant intentionally and knowingly engaged in sexual contact with

A.R., a child younger than seventeen, by touching her(l) breast on two occasions and (2) genitals

on one occasion with the intent to arouse and gratify his sexual desire. See TEx. PENAL CODE ANN.

§    21.1 l(a)(1). “Sexual contact” includes “any touching by a person, including touching through

clothing, of the anus, breast, or any part of the genitals of a child.” Id.    §   21.1l(c)(1). The State

could meet its burden through the testimony of the child complainant alone. See TEx. CODE C RIM.




                                                    —6—
 PROc. ANN. art. 38.07(a) (\ est Supp. 201 1); Leev, State, 186 S.W.3d 649, 655 (Tex, App—Dal1as

 2006, IWl. reid).

        Here, the trial court heard A.R. ‘s testimony describing how appellant touched her breast and

 vagina multiple times. A.R. specifically testified to four instances when appellant touched or rubbed

 her breast with his hand over her clothes and two instances when appellant touched her vagina with

 his hand: one time under her shorts but on top other underwear and another time when he touched

her vagina over her swimsuit, She also described a breathing noise appellant made when he touched

her vagina on one of those occasions. This testimony alone was sufficient to establish appellant

committed the offenses. See Lee, 186 S.W.3d at 655; Stone, 919 S.W.2d at 427.

        Appellant argues, however, the evidence is insufficient to show he committed the offenses

because A.R.’s   testimony   related to the alleged acts of touching was not credible and both she and

her grandmother had a motive to accuse him falsely. He also suggests that any touching that

occurred was consistent with his flimily’s method of teaching children how to avoid sexual abuse.

But it was the trial court’s role to judge the credibility of witnesses and to reconcile conflicts,

contradictions, and inconsistencies in the evidence. See Brown v. State, 270 S.W.3d 564, 568 (Tex.

Crim. App. 2008). Although A.R. testified she would get upset if appellant would not give her

permission to watch television or use the laptop, she also stated she would “get over it.” A.R. further

testified that she was not upset about not getting a cell phone on the day Patricia called the police.

Patricia testified that even though A.R. may get upset with appellant’s rules, “you hardly ever see

[A.R.j angry” and she “pops right out it” within minutes. Both A.R. and Patricia testified that A.R.

never told Patricia about appellant’s actions. Rather, Patricia called the police because she saw

appellant with his leg against A.R.’s crotch. Patricia specifically remembered A.R. acting relieved

when Patricia “saw something.” The trial court was entitled to resolve evidentiary weight issues and
credibility determinations in the State’s favor and 1 reject appellant’s evidence.

           Appellant further complains the evidence is insufficient to establish the element of intent to

arouse or gratit’ his sexual desire. He asserts that because his medical condition renders him

physically unable to have sexual urges, he did not have the requisite sexual intent to commit the

offenses. The trial court heard testimony about appellant’s health and how appellant was “down for

the count’ sexually. But appellant admitted to being prescribed Viagra and using Viagra in 2010.

The trial court also heard testimony there was nothing sexual about appellanf s method of “teaching”

about sexual abuse. Decia testified everyone in her family taught about inappropriate touching the

same way and that she understood the difference between a good and bad touch after one time when

her mother was present. Yet AR. testified to multiple instances when appellant touched not only

her breast but also her vagina when A.R. was alone. According to A.R.. appellant never said

anything to her about teaching her until after he was confronted by Patricia. Rather, he told her not

to tell anyone. intent to arouse or gratify the sexual desire of a person may be inferred from conduct,

remarks, and surrounding cii-cumstances.         See   C’oueh,nan v.   State. 3 S.W.3d 155, 163 (Tex.

App— Fort Worth 1999,       PCL   ref’d). The testimony is sufficient to prove the intent element of each

offense.

       Flaying reviewed all the evidence, we conclude it embraces all the essential elements of each

offense charged and is sufficient to establish appellant’s guilt in each case. See Stone, 919 S.W.2d

at 427. We overrule appellant’s first, second, and third issues.

                                     Modification of the Judgments

       In his remaining three issues, appellant asks this Court to modify the trial court’s orders of

deferred adjudication to show there was no plea bargain agreement reached in each case. The State

agrees each order should be modified in the manner appellant requests. On each order of deferred




                                                   —8-—
adjudication, the line item “Terms of Plea Bargain” reads “10 YRS DEFERRED; FINE $3000.” But

the reporter’s record shows the trial court placed appellant on community supervision, assessed the

lines, and, afler hearing the evidence in a bench trial, ordered appellant to serve additional time   in


the county jail, The record also shows the trial court acknowledged appellant’s rejection of the

State’s otThr of live years in prison. This Court has the power to correct a clerical error     on a


judgment to reflect what occurred in the trial court as shown by the record. See TEx, R. Apr. P.

4 2b) Bij            Siuk   X6’ S \\ 2d 26 27—2 (I    x   (tim   App l99) 4sbun         i   Stak l3

S.W.2d 526, 529 (‘fex. App. Dallas 1991, pet. ref’d). We therefore sustain appellant’s fourth, fifth,

and sixth issues and modif’ the order of deferred adjudication in each case to show there was no plea

bargain agreement.

       We affirm the trial court’s order of deferred adjudication in each case as modified.
                                                                     1
                                                                     fll    .




                                                      IRY NIURPH
                                                      JUSTICEv’

lll306F.U05




                                               —9—
                                Qtuirl tf ;ipra1
                        Fift1! Diitrirt øf cxa at t1a11ai

                                        JUDGMENT
NICI-IOLAS LACY. Appellant                           Appeal from the Criminal District Court No.
                                                     2 of Dallas County, Texas. (TrCtNo. FlO
No. 05i 1-01306-CR           V.                      59233-1).
                                                     Opinion delivered by Justice Murphy.
THE STATE OF TEXAS, Appellee                         Justices Morris and Richter participating.


     Based on the Court’s   opinion   of this date, the trial court’s Order of Deferred Adjudication
is MODIFWI) as follows:

       The “Terms of Plea Bare.ain’’ is modified to read: “N/A.”

       As moditied, the trial court’s order is AFFIRMEft




Judgment entered October 25, 2012.



                                                        ‘
                                                     MARY MUTPHY                     0
                                                     JUSTICE
                                     !mirt nf        1pia13
                         Yifth 1iiIrici       iif   ixa d 1a11a


                                       JUDGMENT
N1CfKLAS LACY, Appellant                             Appeal from the Criminal District Court No.
                                                     2 of Dallas County, Texas. (Tr.Ct.No. F 10-
No. O5I 1O 1307-CR            V.                     59738 1).
                                                     Opinion delivered by Justice Murphy,
THE STATE OF TEXAS, Appellee                         Justices Morris and Richter participating.


      l3ascd on the Courts opinion of this date, the trial court’s Order of l)eferred Adjudication
is MODIFIED is follows:

       The “Terms of Plea Bargain” is modified to read: “N/A”

       As moditied, the trial court’s order is AFFIRJiEI).



Judgment entered October 25, 2012.



                                                       I                    I
                                                      j,’ f / J / L///t/IY/444/
                                                    MARY MARPHY        ti        if
                                                    JUSTICE
                                     mart of :pah
                        iifth thtrirt of Jtxzu at Ja11ai

                                        JUDGMENT
NIC[K)LAS LACY, Appellant                            Appeal from the Criminal District Court No.
                                                     2 of Dallas County, Texas, (Tr.Ct,No. FlO
No. 05-11-01 30$-CR           V.                     59739-1).
                                                     Opinion delivered by Justice Murphy,
THE STATE OF TEXAS. Appellee                         Justices Morris and Richter participating.


       Based on the Court’s opinion of this date, the trial court’s Order of 1)eferred Adjudication
is IOflIFIEI) as follows

       The “Tenns oC Plea Bargain” is modifled to read: “N/A.”

       As moditied, the trial court’s order is AFFIRMED.




Judgment entered October 25, 2012.



                                                          /          /J
                                                     MARY MUiPHY            L/     U
                                                     JUSTICE